RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5398-17T4

W.S.,

          Petitioner-Appellant,

v.

NEW JERSEY DEPARMENT
OF HUMAN SERVICES,

     Respondent-Respondent.
_____________________________

                   Submitted May 13, 2019 – Decided July 18, 2019

                   Before Judges Sumners and Mitterhoff.

                   On appeal from the New Jersey Department of Human
                   Services, Division of Mental Health and Addiction
                   Services.

                   W.S., appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Shereen Rizk Youssef, Deputy
                   Attorney General, on the brief).

PER CURIAM
      W.S. appeals from Greystone Park Psychiatric Hospital's (GPPH) final

administrative decision to administer psychotropic medication to her without

her consent. We affirm.

      On June 20, 2018, W.S. was involuntarily committed to GPPH after she

repeatedly reported to police that she planned to cut her wrists and bleed out in

the bathtub. Shortly after her admission, she kicked another patient due to

paranoia, hostility, irritability and agitation. W.S.'s psychiatrist prescribed a

treatment regimen that included the administration of psychotropic medications

to address her destructive behaviors.

      However, W.S. refused to take the medication, denying mental illness and

her need for medication. In accordance with written protocols developed by the

State Department of Health, Division of Mental Health and Addiction Services

(DMHAS),      W.S.'s   psychiatrist     prepared   an   Involuntary   Medication

Administration Report (IMAR), documenting W.S.'s condition and the

medications involved in the treatment plan. GPPH's Medical Director reviewed

the IMAR, and scheduled a panel review hearing. The hearing panel was

composed of three non-treating clinicians. W.S. received notice of the hearing,

and a Client Services Advocate was appointed to assist her.




                                                                         A-5398-17T4
                                         2
      At the hearing, W.S.'s treating psychiatrist opined that involuntary

medication was needed because she suffered from schizoaffective disorder, bi-

polar type.   He explained that without medication her "paranoia, hostility

irritability and agitation" would make her suicidal and cause her to be aggressive

and assaultive. W.S. tersely claimed, "I don't need medication. I need my

freedom." At the conclusion of the hearing, the panel determined that W.S.

required medication.     After being provided with the required notice, she

appealed the determination. The GPPH Clinical Director conducted a review

and upheld the decision. This appeal followed.

      On appeal, W.S. confusingly asserts, "I unduly know that I am well

because I am well in state of matters that appeal is from to me, that I know I will

not proceduraly [sic] know I am not." Simply put, W.S.'s brief is woefully non-

complaint with our court rules because it fails to make any coherent arguments

to establish that the final administrative decision to administer psychotropic

medication to her, without her consent, is not supported by the record and case

law. See R. 2:9-9. In addition, she fails to include a "table of citation of cases,

alphabetically arranged, of statutes and rules and of other authorities." R. 2:6-

1(a)(3). Nevertheless, we address the merits of the appeal and affirm.




                                                                           A-5398-17T4
                                        3
      Our scope of review of an administrative agency's final determination is

limited. In re Herrmann, 192 N.J. 19, 27 (2007). "[A] 'strong presumption of

reasonableness attaches'" to the agency's decision. In re Carroll, 339 N.J. Super.
429, 437 (App. Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 205 (App.

Div. 1993)). The burden is upon the appellant to demonstrate grounds for

reversal. McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App.

Div. 2002).   To that end, we will "not disturb an administrative agency's

determinations or findings unless there is a clear showing that (1) the agency

did not follow the law; (2) the decision was arbitrary, capricious, or

unreasonable; or (3) the decision was not supported by substantial evidence." In

re Virtua-West Jersey Hosp. Voorhees for a Certificate of Need, 194 N.J. 413,

422 (2008).

      Applying this standard, we conclude that GPPH's decision to involuntarily

medicate W.S. was not arbitrary, capricious, or unreasonable. GPPH followed

the DMHAS involuntary medication policy and procedures. Its decision was

based on the judgment of independent clinicians following a hearing and after

an administrative appeal.

      Affirmed.




                                                                          A-5398-17T4
                                        4